Edmonds, J.:

As there was no defense, and as there was nothing extraordinary or difficult in the action, I doubted if the allowance could be made. I have consulted with my brethren on the bench, and they agree with me, that the allowance may be made in actions prosecuted by attachment against non-residents, as this has been, even although, as in this case, the action is on a money demand, and of the most ordinary character, and no defense is interposed. • The motion will therefore be granted to allow ten per cent on the amount of the claim.
Order accordingly.